Case 8:19-cr-00061-JVS Document 10 Filed 04/01/19 Page 1 of 9 Page ID #:222


                                                                i
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA,                          ~ Southern Division
                                                      Plaintiff, ~
                                vs.                              I Case #: 8:19-MJ-00241-DUN           Local Complaint
                                                                   Initial App. Date: 04/01/2019           Custody
              Michael J. Avenatti                                I Time: 2:00 PM




                                                   Defendant. ~ Date Filed: 03/22/2019
                                                              ~ Violation: 18 USC 1344
                                                              ~ CourtSmart/Reporter: CS 04/01/19


       PROCEEDINGS HELD BEFORE UNITED STATES                    ~         CALENDAR/PROCEEDINGS SHEET
           MAGISTRATE IUDGE: John D. Earlv                      ~          LOCAL/OUT-OF-DISTRICT CASE




       PRESENT:            Maria G. Barr              Brett Sagel / Julian Andre                       /None
                    ----------------------------     ------------------------------    ----------------------------------------
                           Deputy C/erk                Assistant U.S. Attorney                 Interpreter/Language




        ~ Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to
        bail; bail review and [preliminary hearing

        ~? Defendant states true name is as charged.



        F~ Attorney: John Littrell, Steven J. Katzman ~ Retained

        C~ PIA set for Aril 29, 2019 at 10:00 AM in Santa Ana before Magistrate Judge Earlv.

         E~ Other: Defendants bond conditions are to remain as previously set in the Southern District of New
        York. SEE ATTACHED COPY OF BOND FOR CONDITIONS.

                                                                                               Deputy Clerk Initials: mba
                                                                                                                  00:09




      M-5 (10/13)                     CALENDAR/PROCEEDING SHEEP - LACAL/OUT-OF-DISTRICT CASE                      Page 1 of 1
         Case 8:19-cr-00061-JVS Document 10 Filed 04/01/19 Page 2 of 9 Page ID #:223
                       Case 1:19-mj-02927-UA Document 5 Filed 03/25/19 Page 1 of                                     ~R ~ ~~ ~ A L
Ap98(Rev. 12/1 1) Appearance Bond



                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                   Southern     District of New York

                   United States of America                            ~
                                v.                                     ~
                                                                              Case No.         19 MAG 2927
                    MICHAEL AVENATTI                                   ~
                             Defendant     ^---------


                                                        APPEARANCE BOND

                                                        Defendant's Agreement

I,   _    ___          _MICHAEL AVENATTI                              (dejendanr), agree to follow every order ofthis court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
          (~)to appear for court proceedings;
          (~)if convicted, to surrender to serve a sentence that the court may impose; or
          (~)to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                              Type of Bond
(~)(1) This is a personal recognizance bond.

(~)(2) This is an unsecured bond of$                 _ 300,000.00_

(❑)(3) This is a secured bond of$                                                   ,secured by:


         ~ ❑) $                                        in cash deposited with the court.

                                                                              followin                  g cash or other property
         (❑)(b) the agreement of the defendant and each surety to forfeit the
                                                                                   as a lien, mortgage, or loan —and attach proofof
                (describe the cash or other property, including claims on it —such
                 ownership and value):



                                                                                    secured interest may be filed of record.
                 If this bond is secured by real property, documents to protect the
                                                                                           describe it and   identify the surety):
           ❑ ~ ~C~    a bail bond with a solvent surety (arraoh a copy ofthe bail bond, or




                                                    Forfeiture or Release of the Bond

                                                                  if the defendant does not comply with the above
 Forfeiture ofthe Bond. This appearance bond may be forfeited                                                         the
                                                               the bond surrendered to the United States, including
 agreement. The court may immediately order the amount of                                        the United  States, the court
                                                                  agreement. At the request of
 security for the bond, if the defendant does not comply with the                                  of the bond, including
                                                                      surety for the entire amount
 may order a judgment of forfeiture against the defendant and each
 interest and costs.
        Case 8:19-cr-00061-JVS Document 10 Filed 04/01/19 Page 3 of 9 Page ID #:224
                       Case 1:19-mj-02927-UA Document 5 Filed 03/25/19 Page 2 of 8
                                                                                                                          Page 2
 AO 98(Rev. 12/11) Appearance Bond



Release ofthe Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either:(1)the defendant is found not guilty on all charges, or(2)the defendant reports to
serve a sentence.

                                                         Declarations

Ownership ofthe Property. I, the defendant —and each surety —declare under penalty of perjury that:
        (1)      all owners of the property securing this appearance bond are included on the bond;
        (2)      the property is not subject to claims, except as described above; and
        (3)      I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
         while this appearance bond is in effect.

Acceptance. I, the defendant —and each surety —have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




 I,the defendant —and each surety —declare under penalty of perjury that t i information is true. (See 28 U.S.C.§ 1746.)


Date: 3/25/19
                                                                             fen   is signature   MICHAEL AVENATTI




Surety/property owner —                                          Surety/property owner —




Surety/property owner —                                         Surety/property owner —




Surety/property owner —                                         Surety/property owner —




Date:        3/25/19



Approved.

Date:        3/25/19
         Case 8:19-cr-00061-JVS Document 10 Filed 04/01/19 Page 4 of 9 Page ID #:225
                           Case 1:19-mj-02927-UA Document 5 Filed 03/25/19 Page 3 of 8

 AO 199A (Rev. 12/11) Order Setting Conditions of Release                             ~                           Page 1 of   _   Pages



                                         UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern   District of New York


                    United States of America

                                    v.                                ~
                                                                      ~        Case No.           19 MAG 2927
        __ __ _MICHAEL AVENATTI __                           _ _      )
                               Defendant


                                         ORDER SETTING CONDITIONS OF RELEASE

 IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § ]4135a.

                                                                                                          before making
(3) The defendant must advise the court or the pretrial services office or supervising officer in writing
    any change of residence or telephone number.

                                                                                                    serve a sentence that
(4) The defendant must appear in court as required and, if convicted, must surrender as directed to
    the court may impose.

       The defendant must appear at:
                                                                                          Place




        OIl                                                                                           __. _. --     - ---
                                                                      Da[e and Time


        If blank, defendant will be notified of next appearance,

(5) The defendant must sign an Appearance Bond, if ordered.
          Case 8:19-cr-00061-JVS Document 10 Filed 04/01/19 Page 5 of 9 Page ID #:226
                           Case 1:19-mj-02927-UA Document 5 Filed 03/25/19 Page 4 of 8

AO I99B (Rev. 12/11) Additional Conditions of Release                                                                         Page _   of _ _Pages

                                                 ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(❑) (6)       The defendant is placed in the custody of
              Person or organization
              Address (only ifabove is an organi:a[ion)                                                                        _ _ _.
                                                                                                                _ - —
              City and state                                                                             Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                      Signed:
                                                                                                 Custodian                                  Date
(~) (7)        The defendant must:
     ( ~ ) (a) submit to supervision by and report for supervision to the   PSA AS DIRECTED                                         ,
               telephone number                           , no later than                 —__ .---
     (❑)(b) continue or actively seek employment.
     ( ❑ ) (c) continue or start an education program.
     ( ~)(d) surrender any passport to:           PRETRIAL SERVICES WITHIN 48 HOURS
     ( ~)(e) not obtain a passport or other international travel document.
     ( ~ )(~ abide by the following restrictions on personal association, residence, or travel:    SOUTHERN AND EASTERN DISTRICTS OF
                  NEW YORK CENTRAL DISTRICT OF CALIFORNIA AND POINTS IN BETWEEN FOR TRAVEL
     (~)(g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
               including: CO-CONSPIRATOR NAME IN COMPLAINT OUTSIDE PRESENCE OF COUNSEL
                 __
     (❑)(h) get medical or psychiatric treatment:

     ( ❑)(i) return to custody each                       at           o'clock after being released at               o'clock for employment, schooling,
             or the following purposes:

     ( ❑ ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
               necessary.
     ( ❑ ) (k) not possess a firearm, destructive device, or other weapon.
     (❑)(1) not use alcohol( ❑ )at all( ❑)excessively.
     ( ❑)(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
               medical practitioner.
     ( ❑)(n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
               random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
               prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
               accuracy of prohibited substance screening or testing.
     ( ❑ ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
               supervising officer.
     ( ❑ ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
              (Q)(i) Curfew. You are restricted to your residence every day( ❑)from                                   to    ____      , or (❑)as
                                                                                                                   -
                            directed by the pretrial services office or supervising officer; or
              (Q)(ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services:
                           medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                           activities approved in advance by the pretrial services of~'ice or supervising officer; or
              (Q)(iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                           court appearances or other activities specifically approved by the court.
     ( ❑ ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
               requirements and instructions provided.
              (Q)You must pay all or part ofthe cost of the program based on your ability to pay as determined by the pretrial services office or
                     supervising officer.
     ( ❑ ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
               arrests, questioning, or traffic stops.
      Case 8:19-cr-00061-JVS Document 10 Filed 04/01/19 Page 6 of 9 Page ID #:227
                Case 1:19-mj-02927-UA Document 5 Filed 03/25/19 Page 5 of 8



                             ADDITIONAL CONDITIONS OF RELEASE
    ( ~)(s) $300,000 PERSONAL RECOGNIZANCE BOND;TO BE COSIG1vED BY TWO FINANCIALLY RESPONSIBLE
            PERSONS;TRAVEL RESTRICTED TO SDNY/EDNY/CDCA AND POINTS IN BETWEEN FOR TRAVEL TO
            COURT/ PERSONAL LAWYER;TEMPORARY ADDITIONAL DOMESTIC TRAVEL UPON CONSENT AND
            APPROVAL OF AUSA AND PTS; SURRENDER TRAVEL DOCUMENTS WITHIN 48 HOURS AND NO NEW
            APPLICATIONS; PRETRIAL SUPERVISION AS DIRECTED BY PRETRIAL SERVICES; DEFT TO BE
            RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS TO BE MET BY 4/5/19; NO CONTACT
            WITH CO-CONSPIRATORS NAMED IN COMPLAINT OUTSIDE PRESENCE OF COUNSEL.
U
         Case 8:19-cr-00061-JVS Document 10 Filed 04/01/19 Page 7 of 9 Page ID #:228
                          Case 1:19-mj-02927-UA Document 5 Filed 03/25/19 Page 6 of 8
 AO 199C (Rev. 09/08) Advice of Penalties                                                                 Page _ _   of      __   Pages

                                            ADVICE OF PENALTIES AND SANCTIONS

 TO THE DEFENDANT: MICHAEL AVENATTI                                             19 MAG 2927

 YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for your arrest, a
 revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
 imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
        years
 and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
 consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
 tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
 attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
 intimidation are significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
 you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more —you will be fined
              not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years —you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor — you will be fined not more than $ 100,000 or imprisoned not more than one year, or both.
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
 addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                         lure   MICHAEL AVENATTI
DEFENDANT RELEASED
                                                                  i~lo w ~ ~1~~[~I Y__
                                                                                         City and Slale



                                              Directions to the United States Marshal

( ~) The defendant is ORDERED released after processing.
( ~)The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
    defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
     produced before the appropriate judge at the time and place specified.


Date: 3/25/19



                                                                                     Printed name and (itle
       Case 8:19-cr-00061-JVS Document 10 Filed 04/01/19 Page 8 of 9 Page ID #:229
                        Case 1:19-mj-02927-UA Document 5 Filed 03/25/19 Page 7 of 8
AO 199C (Rev. 09/08) Advice of Penalties                                                      Page _   __ of _    Pages

 -                  DISTRIBUTION:      COURT   DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY   U.S. MARSHAL




                                                                                 Southern District of \ens Ycrk

                                                                                        7T~e Cr~nx
                                                                                        Manhattan
                                                                                        W'estChester
                                                                                         Rcckland
                                                                                         Ge~tChess
                                                                                          Crane
                                                                                         Cutnam
                                                                                         Suitivan

                                                                                 Eastern District cf,mew Ycrk

                                                                                  ~rcckrin(Cin~s Ccuntr)
                                                                                  queens (~•ueeru Ccunri)
                                                                               Staten [slan[1{k~chmcna ccunir)
                                                                                 Ccn4 Island(~assau & Suffc~lk)




                                                                                                                  a
                                                    ~r      ~.~~~~
                                                             1.y:~ ~~~
                                                                 .~.:-.,.~
       Case 8:19-cr-00061-JVS Document 10 Filed 04/01/19 Page 9 of 9 Page ID #:230
                        Case 1:19-mj-02927-UA Docum                       t 5 Filed 03/25/19 Page 8 of 8

  DOCKET No. ~ C~               ►   i ~ 1 ~~                          DEFENDANT ~ C~ ~~ 1 ~v ~ ~C~~ ~

                  u~J-~ v-~- ~p o ~`R                                                                 `           I
         I Yl c~.
   A~JSA f     ~ -~~                ew     i O C.~      S~            DEF.'S CO     SEL~
                                                                      O RETAINED    FEDERAL DEF   DERS ~ CJA ❑ PRES NTMENT ONLY
   O                                INTERPRETER NEEDE
                                                                                O DEFENDANT WAIVES PRETRIAL REPORT

        ule 5 O Rule 9 O Rule 5(c)(3) ❑Detention Hrg.                    DATE OF ARREST 3'~5'~ ~I              D VOL. SURR.
                                                                         TIME OF ARREST                        O ON WRIT
       Other:                                                            TIME OF PRESENTMENT


                                                             BAIL DISPOSITION
                                                                              D SEE SEP. ORDER
O DETENTION ON CONSENT W/O PRE]UDICE       O DETENTION: RISK OF FLIGHT/DANGER O SEE'TRANSCRIPT
 O~ D~ELATION HEARING SCHEDULED FOR:
fiYAGREED CONDITIONS OF RELEASE
❑ D F. RELEASED ON OWNR~OGNIZANC                      1
p~3oc7~ 0(7(~ PRB d a FRP                    ~bvµPS 1~ L
D S CURED BY $              CAS       RTY:
       VEL RESTRICTED TO SD       /  D Lf~                          ~~'~ -       ~-1        ~-~-ti~'i'~
~~
~~~ORARY ADDITIONAL         VEL UPON CONSENT OF A A &APP OVAL OF P ?~AL S        ES      ~-`s ~"'~
[   SURRENDER TRAVEL DOCUMENTS(& NO NEW APPLICATIONS) =~~1/~/~' ~~~y~.~ ~'n               lcuv~ ~Y

   L9'PRETRIAL SUPERVISION: O REGULAR D STRICT ~C~ DIRECTED BY PRETRIAL SERVICES
   O DRUG TESTING/TREATMT AS DIRECTED BY PTS D MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
   ❑ DEF. TO SUBMIT TO URINALYSIS;IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

   O HOME INCARCERATION      O HOME DETENTION     D CURFEW  D ELECTROMC MONITORING      ❑ GPS
   O DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING,AS DETERMINED BY PRETRIAL SERVICES

   ❑ DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] O DEF. TO CONTINUE OR START EDUCATION PROGRAM
   D DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTI~R WEAPON

  0 DF~'r.-TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
  4.Pl~F. TO BE RELEASED ON OWN SIGNATURE,PLUS THE FOLLOWING CONDITIONS:
                                                     REMAIMNG CONDITIONS TO BE NAT BY:4- -J — ~ `(

   ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

                                     l~ ~'~ C'~
                                              ' C~t7Y1 S                 1 GUTll1~' jam-!           ~ lti ~,ft~ u/~""
   — ~U         C~CM,~-C~-

                           1




  O DEF. ARRAIGNED;PLEADS NOT GUILTY                         O CONFERENCE BEFORE D.J. ON
  O DEF. WAIVES INDICTMENT
  D SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

  For Rule 5(c1~3) Cases:
  O IDENTITY HEARING WAIVED                                          ❑DEFENDANT TO BE REMOVED
  ❑ PRELIMINARY HEARING IN SDNY WAIVED                               O CONTROL DATE FOR REMOVAL:


  PRELINIINARY HEARING DATE: ~~.ZS— ~ ~                                ON DEFENDANT'S CONSENT

  DATE:
                                                                             U]VITED STATES MAGISTRATE JUDGE,S.D.N.Y.
  WHITE (original)—COURT FILE         PINK— U.S. ATTORNEY'S OFFICE        YELLOW — U.S. MARSHAL    ~—pR6TRIAL SERVICES AGENCY
  Revd2016III-2
